                                                    THE HONORABLE BRIAN D. LYNCH
 1                                                  CHAPTER 13
                                                    HEARING DATE: December 19, 2018
 2
                                                    HEARING TIME: 1:30 P.M.
 3                                                  LOCATION: Tacoma, Washington

 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                       Case No.: 18-43493-BDL
13    JOHNATHON PAGE FLATTUM,                      OBJECTION TO CONFIRMATION WITH
                                                   STRICT COMPLIANCE
14

15
                                        Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtor filed this Chapter 13 case on October 17, 2018. The applicable commitment
20
     period is thirty six months. The case is currently in the second month and the Meeting of
21
     Creditors has not yet been completed. The bar date for filing non-governmental claims is
22
     December 26, 2018. Scheduled unsecured claims total $11,816.43, and scheduled priority
23
     claims total $4,000.00. The Trustee estimates that under the proposed plan general unsecured
24

25   creditors will receive approximately $0.00.
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                   -1                              Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 18-43493-BDL           Doc 19    Filed 12/11/18   Ent. 12/11/18 13:56:11         Pg. 1 of 3
 1
                                             OBJECTION
 2

 3      ☒ Plan is not feasible:

 4         Debtor has not starting making plan payments. See Declaration of Heather Young.
           Before confirmation, the debtor must demonstrate that “the debtor will be able to make
 5         all payments under the plan.” 11 U.S.C. § 1325(a)(6). Debtor’s lack of plan payments
           demonstrates that the debtor lacks the ability to make the required payments under the
 6         plan.
 7      ☐ Plan is not proposed in good faith or is forbidden by law:
 8
        ☐ Plan fails to commit all excess disposable income for the applicable commitment period
 9
          as required by 11 U.S.C. § 1325(b)(1)(B):

10      ☐ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
          1325(a)(4):
11
        ☒ Schedules or other documentation insufficient:
12
           Debtor has provided insufficient information regarding his employment and income to
13         date. Additional information and/or documentation will be required prior to
           confirmation.
14
        ☒ Other:
15
           (1) Debtor has not filed all required tax returns. Prior to confirmation a debtor must
16
           have “filed all applicable Federal, State, and local tax returns as required by section
17
           1308.” 11 U.S.C. § 1325(a)(9). Under section 1308(a), a debtor must file all applicable
           tax returns for the 4-year period ending on the date of the filing of the petition. Pursuant
18         to the information provided to the Trustee by the Internal Revenue Service, debtor has
           not filed the 2014 through 2017 tax returns. Confirmation should be denied until such
19         time as the returns are filed.

20         (2) Debtor has scheduled his debt to Grays Harbor County as priority on Schedule E.
           Per Grays Harbor’s proof of claim, the debt is properly classified as general unsecured
21         debt.

22         (3) Trustee has been unable to complete Debtor’s meeting of creditors. The continued
           meeting of creditors is scheduled for December 13, 2018. Trustee reserves the right to
23         raise additional objections once the Debtor has given testimony.
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                -2                                 Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 18-43493-BDL           Doc 19   Filed 12/11/18     Ent. 12/11/18 13:56:11        Pg. 2 of 3
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
 1
     debtor be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
 2

 3
     days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the

 4   hearing on the next available motion calendar after the 14 days expires. If the Motion to

 5   Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the

 6   Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
 7
            DATED this 11th day of December, 2018.
 8

 9

10
                                                      Mathew S. LaCroix, WSBA# 41847 for
11                                                    Michael G. Malaier, Chapter 13 Trustee

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                 -3                                Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 18-43493-BDL         Doc 19     Filed 12/11/18     Ent. 12/11/18 13:56:11        Pg. 3 of 3
